Citation Nr: 1226122	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  10-00 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right lower extremity cold injury residuals, to include peripheral neuropathy.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left lower extremity cold injury residuals, to include peripheral neuropathy.

3. Entitlement to service connection for right lower extremity cold injury residuals, to include peripheral neuropathy.

4. Entitlement to service connection for left lower extremity cold injury residuals, to include peripheral neuropathy.

5. Entitlement to service connection for right upper extremity cold injury residuals, to include peripheral neuropathy.

6. Entitlement to service connection for left upper extremity cold injury residuals, to include peripheral neuropathy.

7. Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and J.E.T., Jr.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to December 1953. 

This matter was last before the Board of Veterans' Appeals (Board) in April 2011, on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for back disability and denied service connection for peripheral neuropathy in the bilateral upper and lower extremities. The Board reopened the claim for service connection for a back disability and remanded the remaining claims for additional development.

Although this matter was certified to the Board as claims for service connection for peripheral neuropathies of the bilateral upper and lower extremities and the Board, in the April 2011 decision, referred a petition to reopen a claim of entitlement to service connection for frostbite (cold injury residuals), the Board has recharacterized the issues on appeal after close review of the procedural history. 

The Veteran was denied service connection for cold injury residuals of the bilateral lower extremities in an unappealed October 2005 rating decision. He filed a February 2009 claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities. VA treatment notes reflect that peripheral neuropathy has been diagnosed as a residual of cold injury and that the Veteran contended at his December 2010 hearing that his claimed disabilities -peripheral neuropathies- were due to in-service exposure to cold temperatures. However, after being advised at the hearing that his claims were limited to peripheral neuropathy and did not encompass any cold injury residuals, the Veteran filed a petition to reopen his claims for service connection for cold injury residuals of the bilateral lower extremities. 

Based on the above procedural history, the medical evidence indicating that peripheral neuropathies were diagnosed as cold injury residuals, and hearing testimony indicating that the Veteran intended his February 2009 claim to encompass the issues of service connection for cold injury residuals, the Board has recharacterized the issues on appeal. See Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); see also Brokowski v. Shinseki, 23 Vet.App. 79 (2009); 38 C.F.R. § 3.159(c)(3).

The Veteran and J.E.T., Jr. presented personal testimony at a hearing before a Veterans Law Judge in Columbia, South Carolina in December 2010. A transcript of the hearing is associated with the claims folder. However, as the Veterans Law Judge who conducted that hearing is no longer with the Board, the Veteran was asked in a June 2012 if he wished to present testimony at a new hearing. He declined that right in a later June 2012 written response. However, as part of its present decision, the Board has reviewed the record in depth, including with regard to determining whether the Veteran was afforded his due process rights in the development of evidence through testimony. At the hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument. The transcript reveals that appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet.App. 163 (1999) and Constantino v. West, 12 Vet.App. 517 (1999). 

The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2) , as explained by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010). Although some of the issues on appeal have been recharacterized since the hearing, the Board herein grants those issues so the Veteran has not been prejudiced. Shinseki v. Sanders, 129 S.Ct. 1696, 1704 (2009)). The hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met. See Bryant, 23 Vet.App. at 498 (citing to 38 U.S.C. § 7261(b)(2)). The hearing was legally sufficient.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. All relevant, identified, and available evidence necessary for an equitable disposition of the Veteran's appeal has been associated with the claims file.

2. In June 2005, the Veteran claimed entitlement to service connection for residuals of cold injuries to the bilateral lower extremities; the RO denied his claims in October 2005 and the Veteran did not appeal the denial. 

3. When presumed credible for the limited purpose of ascertaining whether the claims for service connection for residuals of cold injury to the bilateral lower extremities should be reopened, certain evidence associated with the claims file since the October 2005 denial of service connection for migraines is new and material.

4. The Veteran served in a cold climate while on active duty.

5. The Veteran's report of the circumstances of his service is competent and credible.  

6. The Veteran has been diagnosed with cold injury residuals, including peripheral neuropathy, affecting the bilateral upper and lower extremities.

7. The report of a February 2011 VA examination constitutes probative medical evidence that the Veteran experiences cold injury residuals as a result of his active duty service in Korea.

8. The Veteran has been diagnosed with spinal degeneration.

9. The Veteran is competent to report of his symptomatology and treatment in regard to his back disability, but his testimony is not credible.  

10. The May 2011 VA examination report is competent, probative evidence that the Veteran does not experience a back disability as the result of any incident of his active duty service.




CONCLUSIONS OF LAW

1. Evidence submitted to reopen the claims of entitlement to service connection for cold injury to the bilateral lower extremities is new and material and, therefore, the claims are reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2. The criteria for the establishment of service connection for residuals of cold injuries to the bilateral hands are approximated.  38 U.S.C.A §§ 1131, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2011).

3. The criteria for the establishment of service connection for residuals of cold injuries to the bilateral feet are approximated.  38 U.S.C.A §§ 1131, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2011).

4. The criteria for the establishment of service connection for a back disability are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed.Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The Veteran was notified in March and May 2009 of the evidence needed to substantiate a claim for disability compensation pursuant to 38 U.S.C. § 1151. These letters also letter advised the Veteran of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet.App. 473 (2006). The Veteran was not specifically advised of the information and evidence needed to reopen and substantiate a claim for service connection in regard to his claims for residuals of cold injury to the bilateral lower extremities until January 2011. See Kent v. Nicholson, 20 Vet.App. 1 (2006). Although his petitions to reopen those claims has not been readjudicated after that notice, he is not shown to be prejudiced as those petitions and the underlying claims are herein granted. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). The notice requirements of VCAA have been satisfied.

VA also has a duty to assist the Veteran in the development of his claim. This duty includes assistance with obtaining in-service and post-service treatment records as well as the provision of an examination, when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board observes that the Veteran's December 1953 separation examination is associated with the claims file, but requests through the Personnel Information Exchange System (PIES) reflect that no additional service records are available as the result of a fire at the National Personnel Records Center (NPRC). VA issued a June 2009 formal finding as to the unavailability of any remaining service records and mailed a letter to the Veteran advising him of the status of his records, asking him for any records in his possession, and advising him of alternative methods of substantiating his claims pursuant to Washington v. Nicholson, 19 Vet.App. 362 (2005). When, as here, the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine. See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

VA treatment records, private treatment records, lay statements, the transcript from a December 2010 Board hearing, and the reports of VA examinations conducted in February and May 2011 have been associated with the claims file. VA has a duty to ensure that its examinations and medical opinions are adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). Although the February 2011 examination report reflects that the claims file was not available to the examiner, an addendum was issued later that month reporting the examiner's opinions after reviewing the record. The May examination report does reflect review of the claims file and reports from both examinations show interview with, and examination of, the Veteran. The reports also provide reasoned medical opinions with adequate statements of reasons and bases. VA's duty to assist has been met. 38 C.F.R. § 3.159(c)(4).

There is no indication that additional, identified evidence pertinent to the issues on appeal is available or that any additional notice should be provided. Although the Veteran testified that he received private medical care prior to 1976 (the date of the earliest private treatment record associated with the claims file), he has not authorized VA to assist him in obtaining any such records and has testified that they are no longer available. There is a sufficient basis upon which to find that a reasonable person could understand what is needed to substantiate the claims. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki, 129 S. Ct. 1696; see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, all the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need for a detailed discussion of all the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed). The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

New and Material Evidence

In June 2005, the Veteran wrote to VA claiming entitlement to service connection for residuals of cold injury. In an October 2005 rating action, the RO denied service connection for frostbite of the feet on the basis that the evidence did not reveal in-service cold exposure resulting in chronic disability. The Veteran submitted a February 2003 claim for, in pertinent part, service connection for peripheral neuropathies of the bilateral lower extremities; the RO denied those claims as initial claims for service connection in July 2009. Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

New and material evidence issues are reviewed de novo. VA must examine the bases for the denial in the prior decision. Kent, 20 Vet.App. 1. A claim will be reopened and reviewed if new and material evidence is presented or secured. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New evidence means evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the claim cannot be reopened. Smith v. West, 12 Vet.App. 312 (1999). "Material evidence" can be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). The credibility of newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). 

The pertinent evidence of record at the time of the October 2005 rating decision consisted of the Veteran's DD-214, his service discharge examination report, and VA treatment records. After the Board's decision, additional VA and private treatment records, hearing testimony, and lay statements were added to the record. Certain evidence submitted after the 2005 decision is new and material.

The claim for service connection for frostbite was denied in October 2005 on the basis that the evidence did not reflect an in-service cold injury resulting in chronic disability. The Veteran's available service records showed that he served overseas for 11 months and received awards for service in Korea. His discharge examination does not reflect any cold injury or cold injury residuals. An April 2001 VA treatment note reflects that the Veteran came to a VA Medical Center (VAMC) to establish care and reported receiving private medical treatment for "chronic burning in both feet" with history of cold injury in Korea. A July 2004 note indicates that a VA health care provider diagnosed him with "probable peripheral neuropathy related to prolonged extreme cold temp[erature]s." In the October 1981 rating decision, the RO stated that "this condition neither occurred in nor was caused by service." 

After the 2005 denial, additional medical evidence was associated with the claims file. Among the new medical evidence are additional VA and private diagnoses of cold injury residuals including peripheral neuropathy as well as a December 2010 private medical opinion and February 2011 VA examiner's opinion correlating current cold injury residuals to the Veteran's service in Korea.

The Veteran also submitted Internet research about U.S. military activities in Korea during his term of active duty service. The research states that members of the U.S. military serving in Korea were exposed to very cold temperatures and many experienced frostbite. At the December 2010 hearing, the Veteran testified that he was exposed to extreme temperatures and snow while serving as a driver in Korea; he reported continuity of symptomatology of cold injury residuals since that time. 

The private medical opinion and Internet research added to the record after the 2005 rating decision are both new and material. The research further supports the Veteran's contentions that he was exposed to cold temperatures during his military service and the private and VA opinions constitute competent medical evidence of an etiological link between his service and his current disability. This evidence is presumed credible for the limited purpose of determining whether the claims should be reopened. Justus, 3 Vet.App. 510. In Shade v. Shinseki, the Court held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with older evidence of record, it would at least trigger the Secretary's duty to assist by providing a medical opinion. 24 Vet.App. 110 (2010). Here, the RO already determined -when evaluating the claims as original claims for service connection- that an examination was warranted. Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been met and the claims are reopened.

Service Connection

The Veteran seeks service connection for residuals of cold injuries to his hands and feet. He contends that he was exposed to extremely low temperatures while serving in Korea. He has stated that he experienced symptoms of cold injuries during, and ever since, his active duty service. The Veteran also seeks service connection for a back disability that he claims originated during, and as a result of, his active duty service.

The Board has carefully considered the Veteran's contentions in light of the evidence of record and the applicable law. In regard to his claims for service connection for cold injury residuals, his service records reflect service in Korea, exposure to cold temperatures is consistent with the conditions of his service, he is competent to report his symptomatology, and he has been diagnosed with cold injury residuals. In regard to his claim for service connection for a back disability, his discharge examination reflects back pain, but the most probative medical evidence of record reflects that his current back disability is age-related. Based on the evidence of record, the Board finds it appropriate to afford him the benefit of the doubt and grant his claims for service connection for residuals of cold injury. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). However, the Board finds that the preponderance of the evidence is against the claim for service connection for a back disability; that claim must be denied.

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed.Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate the following: (1) that a condition was "noted" during service; (2) that there is evidence of post-service continuity of the same symptomatology; and (3) that there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2011). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011).

Cold Injury Residuals

The Veteran's service record shows receipt of the Korean Service Medal with two (2) bronze stars. The Board notes that a member of the Armed Forces must have performed duty in Korea between June 27, 1950 and July 27, 1954 in order to be eligible for this medal. See Executive Order No. 10179, November 8, 1950. The Veteran's DD-214 reflects that he performed 11 months and nine (9) days of his active duty overseas during that time frame.

Due to a fire at the NPRC, no service treatment or examination records are available other than a December 1953 report of separation examination. The report does not reflect any diagnosis of cold injury.

VA treatment records associated with the claims file reflect that the Veteran first received VA medical care in April 2001. At that time, he reported being under the care of a private physician for chronic burning of his feet that was attributed to cold injury in Korea. Subsequent VA treatment notes list "history of frostbite" in the Veteran's medical history. A July 2004 note indicates that the Veteran reported experiencing burning and numbness in his feet ever since service; a VA health care provider diagnosed "probable peripheral neuropathy related to prolonged extreme cold temp[erature]s."

Private treatment notes associated with the claims file reflect that the Veteran experienced peripheral vascular disease following a carotid endarterectomy. VA treatment notes indicate that procedure was performed in 1999. The diagnosis of peripheral vascular disease is reiterated on a November 2008 private treatment note and verified by March 2009 vascular testing.

A February 2009 treatment note from the Veteran's primary care physician observes that the symptoms attributed to cold injury have been present for at least 15 years (i.e. prior to the peripheral vascular disease that resulted from the carotid endarterectomy). The physician noted that the Veteran was experiencing increased numbness as well as blanching.

An April 2009 note from another of the Veteran's private physicians states that "it is [his] considered opinion that [the Veteran's] service to his country and the physical stresses to his body resulting from that service have contributed to his current ailments." The letter does not identify any particular diagnoses or provide further explanation for the opinion. However, this same provider mailed VA a December 2010 letter in which he reported reviewing the Veteran's statement of the case and researching cold injuries and peripheral neuropathies. The physician stated that, based on his research and on the Veteran's symptoms, that the peripheral neuropathy was a cold injury residual resulting from cold exposure during military service.

In a lay statement dated June 2009, the Veteran reported that he did not seek in-service treatment for cold injuries, but "nursed [him]self" because "sick call was frowned upon at that time." He was afforded a VA examination in February 2011. The examiner noted review of the Veteran's computerized VA treatment records and his contentions of having experienced cold injuries while on active duty service in Korea. After examination of the Veteran's bilateral upper and lower extremities, the examiner diagnosed him with cold injuries. 

An addendum to the 2011 examination report reflects that the examiner reviewed the entire claims file the day after the examination. The examiner also noted review of a VA Health Initiative Study Course titled "Cold Injury: Diagnosis and Management of Long Term Sequelae." She observed that the course acknowledged documentation that the Department of Defense did not provide adequate equipment or training for cold weather injury prevention to troops serving in Korea and that most members of the Armed Forces who served in the Korean conflict did not receive treatment for cold injury residuals. The examiner opined that the Veteran's current symptoms of cold injury residuals were likely the result of his in-service exposure to cold temperatures. She based her opinion on the Veteran's report of symptoms, her physical examination of the Veteran, and the lack of documentation of any other diseases that could result in similar symptoms.

The Board notes that laymen such as the Veteran can attest to their in-service experiences and current symptoms.  See Bostain v. West, 11 Vet.App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992). The Board finds that the Veteran's contentions regarding his service and continuity of symptomatology are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Wood v. Derwinski, 1 Vet.App. 190, 192-93 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has held that a physician's knowledge of relevant case facts bears on the probative value assigned to a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 300 (2008). Further, as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993); also see Hayes v. Brown, 5 Vet.App. 60, 69-70 (1993). Here, a July 2005 VA health care provider diagnosed the Veteran with probable peripheral neuropathy due to cold injury, a private provider wrote a December 2010 letter attributing his residual cold injury symptoms to his active duty service, and a February 2011 VA examiner also observed that there was evidence to support a cold-related condition and that the circumstances of his active duty service likely resulted in the current disability. The 2011 examiner had full access to the Veteran's claims file and her examination report indicated knowledge of relevant case facts. Nieves-Rodriguez, 22 Vet. App. at 300.  

Although the Veteran has not provided medical evidence of continuity of his symptomatology, the Board observes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). As the Veteran has been diagnosed with a cold-related injury, the Board has found the lay statements as to continuity of symptomatology credible, and the record contains evidence of in-service exposure to cold temperatures and medical evidence linking that exposure to current symptomatology, the Board finds that the claim should be granted. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52, 59 (1993); see also Massey v. Brown, 7 Vet.App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet.App. 518, 519 (1996); Brown v. Brown, 5 Vet.App. 413, 421 (1993). 

The claims file reflects that the Veteran, and various medical professionals, have attributed multiple symptoms to his in-service exposure to cold injuries. These symptoms include peripheral neuropathy, numbness and burning, and degenerative changes. The Board notes that the portion of the schedule for ratings pertinent to cold injuries (38 C.F.R. § 4.104, Diagnostic Code 7122) states that, in rating cold injury residuals, disabilities diagnosed as the residual effect of cold injury are to be separately evaluated unless they are used to support an evaluation under Code 7122. However, as the issue of service connection is the only issue currently before the Board, the rating determinations rest with the RO. Ferenc v. Nicholson, 20 Vet.App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as, although related, each having a distinct meaning as specified by Congress). 

Since the determinative question in this matter is whether there is a nexus between the Veteran's currently diagnosed cold injury residuals and his service, and the record reflects competent, persuasive evidence of such a nexus, the Board finds the evidence in approximate balance as to service connection and grants the claims for service connection.

Back Disability

The Veteran alleged on his initial June 2005 claim for service connection that he experienced arthritis in his upper and lower back. His service separation examination report does not reflect any diagnosed back disability, but reveals that he reported some right lumbar pain at the time of the examination. 

Private treatment notes reflect that the Veteran received treatment for low back pain in September 1976. He informed a chiropractor at that time that he had experienced back pain "for many years" and the pain was worsening. He further reported experiencing a low back strain as a teenager. Additional private treatment notes reflect regular chiropractic treatment through June 1977, during September 1981, and from January 1985 to November 1985. The September 1981 notes show that the Veteran's low back began to hurt after being dipped and jerked on an amusement park ride. An x-ray was performed and revealed early osteoarthritis. Notes generated during 1985 show diagnoses of intermittent lumbosacral strain and lumbar spine arthritis.

A March 2001 x-ray of the cervical and thoracic spines revealed osteoarthritis in the mid to upper cervical spine and spondylosis deformans in the cervical and mid to lower thoracic spine. However, general health assessment notes from his primary care physician do not reflect any spine problems until a November 2008 note observes "some neck pain."

An April 2009 note from another of the Veteran's private physicians states that "it is [his] considered opinion that [the Veteran's] service to his country and the physical stresses to his body resulting from that service have contributed to his current ailments." The letter does not identify any particular diagnoses or provide further explanation for the opinion.

In December 2010, another private physician wrote to VA and noted that the Veteran had cervical arthritis. During this same month, he appeared before a Veterans Law Judge and provided testimony. He stated that he received treatment for his back during the year after his discharge, but did not have any records of treatment dated prior to the 1970's. He testified that the doctor he saw shortly after his discharge from the service x-rayed him and diagnosed arthritis of the back and hip. The Veterans Law Judge inquired if the Veteran was in any accidents during active duty. The Veteran responded that he was in a jeep accident during which he struck his head, but he did not notice any back injury at that time.

He was afforded a VA examination in May 2011. The examination report reflects review of the claims file, including the 1953 service record, private treatment notes, and VA treatment notes. The report details the Veteran's contentions that he began have back pains in service while driving a jeep for his commanding officer and that the pains continued and slowly worsened over time. Although the Veteran reported being in a jeep accident during service, the only injury he reported from that accident was a head bump. 

In speaking with the VA examiner, the Veteran identified the pain as originating in his lumbar region, either on the left side, right side, or center, and not radiating. Upon examination, the Veteran showed normal gait, but some loss of flexion and extension with pain. The examiner diagnosed moderate degenerative arthritis of the thoracolumbar spine without radicular symptoms. Although acknowledging the report of back pain on the Veteran's service discharge examination, the examiner noted that he did not report any significant spinal injury during active duty service and observed that the Veteran was able to work at "fairly vigorous type of work activity" after service. The examiner conducted imaging studies of the spine that revealed degeneration at L5-S1. Based on the current status of his spine, the Veteran's contentions, and the medical evidence of record, the examiner opine that the current back disability "most likely represents a normal aging process."

The Veteran wrote to VA in May 2012 and reiterated that his back was hurting at the time of his discharge from service. He noted that pain was documented in his service discharge examination report.

As an initial matter, the Board notes that the September 1976 chiropractic treatment note states that the Veteran experienced back injury - a strain - while he was a teenager. Under Robinson v. Mansfield, 21 Vet.App. 545 (2008), the Board has a duty to address all theories of entitlement explicitly raised by the claimant or the evidence of record. The 1976 treatment note indicates that the Board must address whether the Veteran is entitled to service connection under an in-service aggravation theory. The law provides that pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

However, generally, veterans are presumed to have entered service in sound health condition. See 38 U.S.C.A. § 1110 (West 2002). The presumption of soundness provides that a veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment or was aggravated by such service. 38 C.F.R. § 3.304(b) (2011). "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet.App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"]. The evidentiary standard is "onerous," requiring that the preexistence of a condition and the no-aggravation result be "undebatable." See Cotant v. West, 17 Vet.App. 116, 131   (2003) (citing Laposky v. Brown, 4 Vet.App. 331, 334 (1993)).

VA's General Counsel has held that to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and (italics added for emphasis) that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011). Temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens. See Jensen v. Brown, 4 Vet.App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet.App. 292 (1991). 

Here, the Veteran's service entrance examination is not of record and the Veteran has repeatedly stated that his chronic back pain started during service. As there is no evidence of a pre-existing back disorder, he is entitled to the statutory presumption that he was of sound condition unless clear and convincing evidence can be shown to rebut the presumption. While one (1) 1976 treatment note reflects that the Veteran reported experiencing a back strain during his teenage years, there is no other medical evidence of that strain and no evidence that strain resulted in lasting disability that would have been present at the time of the Veteran's enlistment. Due to the lack of evidence of a back disorder pre-existing service, the Board does not find the 1976 note to be clear and convincing as to the presence of a pre-existing disorder. The Veteran is therefore presumed to have been in sound condition when he entered active service. 

However, the preponderance of the competent evidence is also against a finding that the Veteran directly incurred a back disability in service or as a result of such service. Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Such evidence may also include statements conveying sound medical principles found in medical treatises or statements contained in other authoritative writings. 38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience - it includes conveyance of matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  Although the Veteran is competent to report the circumstances of his service, a layperson is generally not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183, 186 (1997).  Here, the Veteran has reported experiencing back pain during service and the report of his separation examination reflects that he reported back pain at the time of discharge. However, pain alone does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

Although there are treatment records pertaining to a back disability, the first treatment note of record is dated in September 1976, approximately 23 years after discharge from service. That note reflects the Veteran's contention that he experienced back pain for "a number of years," but does not specify a number. The earliest diagnosis of any arthritis was a September 1981 note reflecting spinal osteoarthritis in the early stages (italics added for emphasis). This evidence contradicts the Veteran's hearing testimony that he was diagnosed with arthritis of the back and hips roughly three (3) decades earlier. The Veteran is competent to report his symptoms and treatment, but the Board finds his testimony not credible. Barr, 21 Vet.App. at 308.

When making evidentiary determinations, it is the Board's responsibility to weigh the credibility and probative value of all of the evidence.  See Hayes v. Brown, 5 Vet.App. 60, 69-70 (1993) (citing to Wood v. Derwinski, 1 Vet.App. 190, 192-93 (1992). Here, the record is devoid of any evidence, other than the Veteran's lay statements, that his current spinal degeneration is the result of his in-service experiences. The Veteran has reported experiencing back pain since service resulting in spinal arthritis. He is competent to report the circumstances of his service and his symptoms, but laypersons are generally not capable of opining on matters of medical causation. Routen, 10 Vet.App. 186. Although his separation examination reflects a report of back pain, it also reflects that no back disability was diagnosed after physical evaluation. Further, there is no medical evidence of record that the pain experienced by the Veteran during his service was a manifestation of, or led to, a disability for which service connection may be granted. As noted, service connection cannot be granted for pain alone.  Sanchez-Benitez, 13 Vet.App. at 285.

The only health care professional that has rendered an opinion specifically as to the etiology of the Veteran's current back disability is the May 2011 VA examiner. That examiner provided a well-reasoned medical opinion based on file review, interview with the Veteran, and an examination, that the current back disability was not caused by his active duty service. See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007). The examination report reflects that the examiner was aware of the Veteran's contentions and treatment history. See Nieves-Rodriguez, 22 Vet.App. at 300. The resulting medical opinion is competent, credible evidence that he does not experience a back disability caused by his active duty service. Although an April 2009 note from a private physician generally relates the Veteran's current health status to his active duty service, the Board finds the opinion not probative as it provides no reasoning and does not specifically identify or discuss the claimed back disability. See Stefl, 21 Vet.App. at 124.


As there is no probative medical evidence relating the Veteran's current degenerative back diagnosis to any incident of his military service, the claim must be denied. The Board finds the medical evidence of record more probative than the Veteran's unsupported lay statements. In reaching this decision, the Board has carefully considered the doctrine of reasonable doubt pursuant to O'Hare, 1 Vet.App. 365. However, the only evidence in support of the Veteran's claim are: his statement, that the Board has found not credible, as to being diagnosed with arthritis in the year following his discharge; his report of continuity of symptomatology, which is contradicted by his post-service "rigorous" employment; and his opinion, that he is not medically qualified to offer, that the back pain he experienced in service resulted in his current back disability. As the preponderance of the evidence is against the claim for service connection, the doctrine is not for application. Gilbert, 1 Vet.App. 49. The claim for service connection for a back disability must be denied.


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for right lower extremity cold injury residuals, to include peripheral neuropathy, is granted.

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for left lower extremity cold injury residuals, to include peripheral neuropathy, is granted.

Service connection for right lower extremity cold injury residuals, to include peripheral neuropathy, is granted.

Service connection for left lower extremity cold injury residuals, to include peripheral neuropathy, is granted.

Service connection for right upper extremity cold injury residuals, to include peripheral neuropathy, is granted.

Service connection for left upper extremity cold injury residuals, to include peripheral neuropathy, is granted.

Service connection for a back disability is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


